Results of the informal summit of heads of state and government (Lisbon, 18-19 October 2007) (debate)
The next item is the statements by the Council and the Commission on the results of the informal summit of heads of state and government in Lisbon. May I give a warm welcome to the President of the EU Council and Prime Minister of Portugal, José Sócrates. A very warm welcome this morning to the European Parliament!
An equally warm welcome, of course, to the President of the European Commission, José Manuel Durão Barroso, and thank you to him for his work at the European summit.
Ladies and gentlemen, before we begin the debate I should like - and I do not wish to jump ahead at all - to thank the Portuguese Presidency sincerely for its enormous input and for the success achieved on Thursday night at around 1 a.m. when it approved the Treaty on European Union and the Treaty on the Functioning of the European Union.
This is a great result for the European Union and a great result for us all. On behalf of the European Parliament, I should like to add that without the European Parliament, we would not be where we are today. This is also a great result for us all because the Treaty was and is the top priority for the European Parliament if we are to come out ahead and be victorious in this Treaty.
With these congratulations to the Portuguese Presidency, and also to the Commission - and I see Commissioner Wallström here, who has also made a significant contribution, next to the President of the Commission - it gives me great joy now to hand over to the President of the EU Council, José Sócrates. A warm welcome to the European Parliament!
Mr President, President of the Commission, ladies and gentlemen, allow me to dedicate my first words today to the memory of a friend of mine. In memory of MEP Fausto Correia, who died a few days ago. He died young. His death is of course a great loss not only to the European Parliament but also to the Portuguese Socialist Party.
Fausto Correia was a man of fine political and human qualities. You all had the opportunity to get to know him. He was an intelligent politician, open and always committed to noble European ideals. But I would like to lay special emphasis here on his human qualities of generosity, companionship and tolerance. Indeed, it is our human qualities that give meaning to our political life.
His passing is a personal loss to me, the loss of an old friend, with whom I shared many moments of my life, and I will miss him very much.
Ladies and gentlemen, when I presented the programme of the Portuguese Presidency to this plenary three months ago, I stated very clearly what would be the main challenge - the top priority - of the Portuguese Presidency: to draw up and reach an agreement on the new Treaty, putting an end to the six years of impasse in the institutional debate in which the European Union was immersed.
Today, therefore, it is with great satisfaction that I address the house to present the agreement reached by the Intergovernmental Conference on 18 October. This agreement was the basis for the new Treaty of Lisbon. The Treaty will be signed on 13 December in the city whose name it will bear.
The Portuguese Presidency began with the task of transforming the mandate that we inherited from the German Presidency - which as I have said before was of exemplary clarity and precision - but to transform that mandate into a new Treaty. That was our mission.
The agreement we have reached confirms that the method and timetable we set out at the start of our Presidency were right. It was necessary - as I told you here at the start of the Presidency - to make the most of the June Council to endeavour to complete the Treaty not in December, as some advocated, but in October, at the informal Council, and we were right.
The truth is that we held the fastest Intergovernmental Conference in the history of the European Union on a treaty revision. We began on 23 July and completed it on 18 October.
When the history of this Treaty is written we will understand better the importance of that political decision, of not leaving until the end of the year the task that we were able to complete earlier. Europe needed a quick agreement and that is what it got. Europe needed a sign of confidence and that is what it got. Europe needed to turn towards the future and that is what it has done.
We worked speedily with all the Member States which, without exception, showed a constructive spirit and a will to overcome the remaining difficulties. This enabled us to present a full text of the Treaty on 3 October, and brought us much closer to our goal.
The issues that remained for the Lisbon Summit were limited, though obviously politically sensitive. In this context, our strategy was to try to reach an agreement on the first day of the summit. This seemed to us not only possible but also highly desirable as it would send a strong signal to Europe. The signal that the EU is capable of taking rapid decisions, even decisions that everyone acknowledges are difficult. Moreover, it was very important that we should be able to resolve these institutional issues on the first day of the informal Council and, on the second day, right after that decision, to discuss globalisation and how Europe should tackle global issues.
In Lisbon it was therefore possible to reach agreement on the following issues, enabling us to finalise the agreement on the Treaty:
First the Ioannina clause, and in the agreement a solution was reached at two levels:
a declaration relating to the system for decision-making in the Council by a qualified majority that clarifies the actual Ioannina safeguard mechanism;
in addition a protocol that determines how this mechanism for consensus in the European Council may be amended or revoked. As I have had the opportunity to say before, the Ioannina issue, as I saw it in the agreement at the last Council, required this clause to be mandatory by law, but not to be in the Treaty. The solution that we adopted, a declaration plus a protocol guaranteeing that the decision on Ioannina can be amended only by consensus, seemed to us to be the solution that was most true to the spirit of the last agreement.
Thus we provided guarantees on the Ioannina compromise without undermining the integrity of the process of qualified-majority decision-making.
There was also a need to resolve a political issue regarding the number of Advocates-General in the Court of Justice. A declaration was agreed to the effect that the Council would approve any request from the Court of Justice for the number of Advocates-General to be increased by three (eleven instead of eight). In that case, Poland will have a permanent Advocate-General and no longer take part in the rotation system, while the existing rotation system will involve the rotation of five Advocates-General instead of the current three.
As for the appointment of the High Representative of the Union for Foreign Affairs and Security Policy, we agreed on a declaration to the effect that the European Parliament should take part in the appointment process even in the first stage, from January 2009, through appropriate contacts.
The Conference also approved a declaration clarifying the delimitation of competences between the Union and the Member States as provided for in the Treaties.
Finally, the issue of the composition of the European Parliament. As you know, Article 9a of the Treaty on European Union has been amended to state that the number of MEPs shall not exceed seven hundred and fifty, plus the President, i.e. 751, maintaining degressive proportionality.
Two declarations were attached to that amendment:
one stating that the additional seat in the European Parliament will be attributed to Italy;
the other guaranteeing that the European Council will give its political agreement on the composition of the European Parliament, based on the proposal from Parliament itself.
The Council therefore accepted the criteria put forward by Parliament and went ahead with what it considered an acceptable adjustment, with a view to adapting the current framework during the 2009-2014 period.
Apart from the issues that I have mentioned, the concern of the Portuguese Presidency was also to build into the Treaty those rules and exception clauses that were in the mandate, naturally respecting the positions of the Member States that wanted to obtain them, but always concerned to avoid detracting from the Community decision-making process and the overall coherence of the Treaty.
Thus we have a new Treaty. It is a new Treaty and a good Treaty. A Treaty that resolves the crisis of the past and puts Europe in a position to set its eyes on the future. A Treaty with significant advances, some of which I would like to highlight, if I may.
This Treaty adopts, without alteration, the enlargement of the European Parliament's participation in the legislative process, as well as the innovations in the budgetary process, thereby enhancing the Union's democratic legitimacy;
This Treaty improves the decision-making process, specifically by extending qualified-majority voting to the area of freedom, security and justice;
Again in the area of freedom, security and justice, this Treaty enshrines the necessary legal bases for the development of more effective immigration and asylum policies, as well as police and judicial cooperation in the fight against terrorism and organised crime that strengthens security for our citizens;
This Treaty clearly lists the areas in which the Member States have transferred powers to the EU;
This Treaty strengthens the supervisory role of the national parliaments.
However, among all the advances contained in this Treaty, there is one point that I would like to highlight in particular: this Treaty explicitly gives legally binding force to the Charter of Fundamental Rights, due to be proclaimed by the European Union's three institutions on 12 December.
In addition is the EU's accession to the European Convention on Human Rights and the fact that a solution has been found to the issue of the legal framework of European citizenship, as requested, moreover, by the representatives of Parliament.
Regarding external relations, the new institutional framework created by the Treaty - notably the addition of the post of High Representative and Vice-President of the European Commission for Foreign Affairs - is a reflection of Europe's foreign policy ambitions, that will allow Europe to play a more prominent role on the international stage and give it the means to cooperate effectively with our partners.
Ladies and gentlemen, the negotiations were tough and demanding, but Europe succeeded. Europe succeeded and achieved the crucial objective of having a Treaty that asserts European values and strengthens Europe as a global economic player, and of putting in place more effective institutional conditions to enable Europe to play its role.
Europe therefore emerges stronger from this Summit. Stronger to face global issues. Stronger to take up its role in the world. Stronger because it has sent a signal of confidence to our economy and to European citizens.
The Lisbon Treaty now demonstrates that Europe is ready, confident and self-assured. The Lisbon Treaty has once again made Europe ready for a new era.
Allow me to thank the European Parliament and its President, Hans-Gert Pöttering and its representatives at the Intergovernmental Conference - Elmar Brok (PPE-DE), Enrique Barón-Crespo (PSE) and Andrew Duff (ALDE). On behalf of the Portuguese Presidency I would like to thank you for your excellent collaboration in our work, your constructive suggestions, but mainly for your constant commitment to Europe reaching an agreement and to its reaching agreement quickly.
(Loud applause)
I would also like to thank the European Commission, especially the President of the Commission, to whom the Presidency is hugely indebted over these months for his valued assistance in bringing the negotiations to a successful conclusion. Thank you very much, Mr President.
(Applause)
However, I must also express my deep gratitude to the General Secretariat of the Council, especially its Legal Services and its Director-General, Jean-Claude Piris. On behalf of the Presidency, I would like to thank them for their hard work, skill and dedication. They did an absolutely magnificent job.
I would also like to thank all the representatives of the Member States who took part, at various levels, in the Intergovernmental Conference. The Presidency will not forget the spirit of cooperation, commitment and openness that everyone displayed in seeking the best solutions.
Ladies and gentlemen, allow me now to give very personal thanks. I would like to thank the Foreign Affairs Minister, sitting next to me, Luís Amado, the Secretary of State, Lobo Antunes, and all the Portuguese diplomats who gave their best during this period to ensure that it would be remembered, without doubt, as one of the great achievements of the EU Presidency.
Ladies and gentlemen, having achieved the goal of finalising the Lisbon Treaty, the Heads of State or Government were able to devote the morning of day two to debating the external dimension of the Lisbon Agenda and how Europe should respond to the challenges of globalisation. It was an excellent debate, featuring the valued contribution of the President of the European Parliament. It was also a debate looking to the future.
The President of the European Commission presented an important contribution to the discussion, based on the communication on 'The European Interest: succeeding in the age of globalisation'. This document was highly praised by the Heads of State or Government.
The main points covered in the debate were the financial markets in the light of the recent turmoil, and climate change in view of the Bali Conference.
Among the various conclusions that could be drawn from the debate, I would like to highlight one: the idea that pervaded the debate on that Friday morning, that Europe is now equipped - and even duty-bound in some areas - to lead the globalisation process; be it in the reciprocal opening-up of markets, improving environmental, social, financial and intellectual property standards, or strengthening strategic cooperation with our international partners.
Ladies and gentlemen, allow me to say one last thing before I finish. It is true that 18 October ended with an agreement on the Lisbon Treaty, but that day also began with another important agreement that I would like to tell you about here: the agreement between the European social partners on the new challenges for the labour market. This was also an important agreement. Through this agreement, the social partners set an example of constructive engagement, responsibility and social dialogue. A good example of attention to the need for dialogue, of the need for reform in a globalised and constantly changing world.
Ladies and gentlemen, allow me to end on a personal note. In political life it is rare that we have the opportunity to serve our country and serve Europe at a critical moment. I feel honoured to have had that opportunity. I would like to thank you, from the bottom of my heart, for the support from all the benches that I have always had in this House.
However, our work is not finished. We have much to do. For my part I would like to assure you that the Presidency will continue to work with the same commitment, energy and conviction that we began with and to work for a stronger Europe and a better world.
(Loud applause)
Many thanks, President-in-Office, for your report and for your work.
Ladies and gentlemen, you have heard about the composition of the European Parliament and the report by the President-in-Office did not discuss the voting rights of the President of the European Parliament. I shall therefore emphasise here once again that this was not about the European Council either. The President of the European Parliament will, if he agrees, make use of his rights, of course. No-one can take that away from him and the European Council has not taken it away from him either. I should like to state this here for the record.
I should now like to ask the President of the European Commission, José Manuel Durão Barroso, to be kind enough to speak to us.
President of the Commission. - (PT) Mr President, President-in-Office of the Council, ladies and gentlemen, the Lisbon Summit was a summit of a united Europe of solidarity. The EU has emerged from a period of six years of discussing institutional issues and from the divisions caused by those debates. We have reached agreement on the Lisbon Treaty.
First of all I would like to pay a sincere tribute to the work of the Portuguese Presidency, and especially to the determined leadership of Prime Minister José Sócrates. I would also like to extend these compliments to all of his team, whose skill and dedication I witnessed almost on a daily basis. It is also right to acknowledge the remarkable work of the German Presidency, especially of Chancellor Angela Merkel when she succeeded in defining a mandate, a clear and precise mandate that was the basis for the Intergovernmental Conference. However, it is also true that without the determination and competence of the Portuguese Presidency we would not now be celebrating the fact that we have transformed a mandate into a Treaty.
Allow me to say that it is of special significance that the Treaty will be signed on 13 December in Lisbon at the Jeronimo Monastery, precisely where the Treaty of Accession of Portugal to the European Community was signed. Twenty years after Portugal's accession to the European Community, Portugal seems to be repaying Europe for everything it has done for Portugal by helping Europe to overcome this impasse.
Prime Minister, Portugal has every reason to feel proud of its work, of the work of the Portuguese Presidency in concluding the Treaty of Lisbon.
Let me also salute the European Parliament for its commitment during the IGC. Throughout this process the European Parliament showed a strong political will to resolve the institutional issue, being determined to reinforce European democracy.
I wish in particular to pay tribute to the role of President Pöttering and the delegation of the European Parliament - Mr Brok, Mr Barón Crespo and Mr Duff - and to thank them for the constructive relationship they had with the Commission. This was, indeed, exemplary cooperation, and I think we both made a contribution to very important advances in the new Treaty, namely the issues of citizenship.
The Treaty of Lisbon is the first Treaty of the enlarged Union. It is the first time in the history of European integration that states which were once divided by a totalitarian curtain together negotiated and reached agreement on a common European Treaty.
It is appropriate that we all remember today the importance of the Berlin Declaration, which celebrated not only the 50th anniversary of the Treaty of Rome but also the emergence of a free and re-united Europe.
Let me recall today some of the predictions we have heard during the last two years. In 2005, after the two negative referenda, we heard some people saying that the European Union of 25 or 27 would never agree on a Treaty, whatever its content. There were far too many different national interests to allow the Union to reach a consensus, some sceptics said.
In 2007, critics said that Member States would never agree on a mandate. Then they said that a mandate from the June European Council would never be respected.
On my way to Lisbon last week I was still hearing some critics saying that it would be very difficult, if not impossible, to reach an agreement and that delegations had even booked hotels until Sunday morning - maybe expecting to benefit from the very nice weather in Lisbon and Portugal.
The fact is that 27 Member States reached a consensus, respected the mandate and agreed on a Treaty - and all of this on the Thursday night, after dinner.
The success of Lisbon tells us that the European Union is, indeed, tougher than it looks, with a strong ability to recover from setbacks. I am proud to say that the European Union today is alive and delivering.
The Commission is happy with the results of the IGC. The two non-negotiable conditions set by the Commission were fully respected. On the one hand, the Lisbon Treaty has clearly advanced from the current status quo. I always said that the Commission could not accept a solution less ambitious than the Nice Treaty. In fact we wanted as much progress as possible.
On the other hand, we fought hard to keep the competence of the Commission intact, and to keep the Community method at the centre of the European Union. There were, let us be honest, certain attempts to reduce and to weaken the competence of the Commission. Let me be clear, there is no European integration without strong European Institutions, and I believe this treaty will reinforce the European Institutions, not weaken them, because if you want the European Union to have an increased capacity to act, you need strong, effective, democratic and accountable European Institutions.
The Treaty of Lisbon will reinforce the democratic nature of the European Union. First, thanks to the efforts of the European Parliament, there is now a clear definition of what European citizenship means.
Second, the Reform Treaty also gives legal force to the Charter of Fundamental Rights, which will be a central part of the system of checks and balances in our Union of Law. Together with President Pöttering and Prime Minister Socrates, we will proclaim the Charter in the European Parliament before the signature of the Reform Treaty. The solemn dignity of the Charter will thus be properly recognised here in Strasbourg.
Third, the European Parliament will have a greater role in the legislative process of the Union.
The fourth democratic advance introduced by the reformed Treaty regards the rights of national parliaments, which will reinforce the principles of accountability and subsidiarity.
However, the central feature of the democratic nature of the Union remains the European Parliament. One of the things I most enjoy when I am in Strasbourg is to listen to the many political leaders and political figures from all over the world addressing this plenary on their aspirations for democracy, and their strong beliefs in freedom and individual rights. That really is one of the vocations of the European Parliament - to be the House for the voices of freedom in this world. It is something that should make all Europeans proud. When you hear those voices, you also realise what we have achieved in Europe, because once we also had people in European cities, marching for the same democratic rights. We should be very proud to live on a continent where, thanks to the European Union, we can enjoy fundamental rights, and we will say that together when we approve the Reform Treaty and the Charter of Fundamental Rights.
The European Union faces many challenges, both internal and external. Our citizens want results. The Treaty of Lisbon will turn a new page in our ability to deliver, and will reinforce our capacity to act. In particular, the Treaty will introduce substantial advances in the area of justice and home affairs.
The Reform Treaty will also reinforce the European Union's cohesion in external affairs. I personally attached the highest importance to one of the most important innovations in this Treaty, which is, precisely, the creation of a High Representative of the European Union for Foreign Policy who will at the same time be Vice-President of the Commission.
This is a great opportunity for the European Union to act in a coherent and united manner in the world. Our internal prosperity, our freedom and our security depend on the capacity of the European Union to act decisively at the global level.
With the Reform Treaty, Europe will have the conditions and instruments to shape globalisation and not to hide from globalisation. We should not miss this opportunity.
I know that some committed Europeans are not happy with the number of opt-outs. The Commission and I would obviously have preferred to avoid those opt-outs and specific arrangements. However, diversity is a central feature of the European Union, and sometimes it requires political and institutional compromises. I would prefer to have specific opt-outs for specific countries than to be forced to lower the overall level of ambition of our Treaty and our Europe.
The crucial point is that despite our diversity, we remain united regarding fundamental goals, fundamental values and fundamental principles. We have many tasks ahead: economic reform, growth and jobs, the reinforcement of social cohesion, our focus on innovation, our proposals on energy and climate change, and our programme for justice, freedom and security. We need to keep proving that we are not engaged in institutional navel-gazing and show that we are dealing with the real issues facing Europe.
A great signal also came from the social partners on the very day of the beginning of our summit, when the social partners at European level agreed on an analysis of the labour market in Europe, and in general terms welcomed the concept of flexicurity. This showed that the social partners also want to work with us in this proactive attitude towards globalisation.
Regarding Lisbon, we also made progress on the second day of our summit. We discussed the great issue for the European Union in the 21st century, which is to promote the European interest in the age of globalisation.
Our discussion was the natural complement to concluding the Reform Treaty. The message was clear: after concluding the negotiations on the Institutions, let us put those discussions behind us and face the real issues that are of most concern to our citizens, where they want to see us delivering concrete results.
We had a very positive debate. The paper presented by the Commission, based on the concept of the European interest, was fully endorsed, and the decision was taken to work on a declaration on globalisation for the December European Council, to show that tackling globalisation is a common thread in much of the European Union's work today.
The Heads of State and Government welcomed the concept of the fifth freedom: freedom of circulation of researchers and ideas, which is a cornerstone of our response to globalisation. That is particularly important, as we are engaged in crucial debates about Galileo and preparing to implement the European Institute of Technology.
I truly welcome the spirit in which that debate was held. It was clear that we now need to reinforce the external dimension of the Lisbon Strategy for Growth and Jobs. It was clear that, without further commitment from the Member States on issues regarding education, innovation, research and technology, we would not succeed. I think it is also fair to say that all Member States recognise the need for a European-level approach and that we need more action at European level if we really want to succeed in the age of globalisation.
This Commission has argued all along that institutional reform is important, but that we also need delivery of results, side-by-side. As the Commission said in 2005 and 2006, that twin-track approach was the way out of the institutional stalemate.
In Lisbon we achieved the strategic objective: we agreed on a Reform Treaty. Now it is crucially important to achieve a further goal, which is the ratification of the Lisbon Treaty before the European elections in 2009. I believe there is, indeed, a new political confidence in Europe. The last polls demonstrate the highest support for the European Union since 1994. The political climate is right to move ahead.
The IGC and the Lisbon Informal Council demonstrated that, when European Institutions and Member States cooperate, we are able to solve what seem to be even the most complicated and most challenging problems. It is my wish that the spirit of Lisbon which brought us a consensus on the EU Treaty will inspire the European Union in the year to come towards a successful ratification process. We need it for a strong European Union that delivers results for its citizens.
Many thanks, Commission President.
on behalf of the PPE-DE Group. - (FR) Mr President, President-in-office of the Council, President of the Commission, ladies and gentlemen, it is primarily my own satisfaction and that of my group that I would like to express. Satisfaction at the result obtained last Thursday in Lisbon, and satisfaction at the road Angela Merkel set out on and Mr Sócrates continues to travel.
By equipping itself with the institutional tools it needs to function, Europe is finally acquiring the means to meet the major challenges of the 21st century. That was our wish. For this reason, we have supported this text since the start of its preparation, though as you know, most of us would have preferred a still more ambitious text. This Treaty is arousing criticism here and there. Personally I welcome the agreement reached in Lisbon, as it signals the start of a new European dynamic.
Simplified Treaty, Reform or Reforming Treaty, Modified or Modifying Treaty, the name matters little. What matters is not the box itself but what is in the box. This Treaty will be officially signed in Lisbon on 13 December. That is an excellent date. The number 13 has always brought me luck. Look at my date of birth; I was born on the 13th, so it is excellent. It will then have to be ratified by all the Member States before the 2009 European elections. Some have already made it known that the process will begin the day after the signature in Lisbon, and I am delighted about this.
To the heads of state or government of the European Union I would just like to say that it is important for this Treaty to be the basis of a European project founded on the true membership of its citizens. The EU institutions and Member States must try to achieve this by explaining, then by explaining and finally by explaining some more. What does this mean? It means giving substance to the provisions of the Treaty that affect the democratic life of the Union. The citizens' initiative and the involvement of the national parliaments mean that information will have to be provided about the content of the Charter of Fundamental Rights, which enshrines the essential rights of European citizens.
However, it also means providing better information to our citizens about who the elected representatives in this Parliament are - there will be 751 of them in 2009 - and what they do. It means explaining how qualified majority voting, which will become the rule, will enable Europe to act in new areas such as judicial and police cooperation, environmental protection, economic policy and immigration. It also means explaining to our partners on the international stage that a High Representative of the Union for Foreign Affairs and Security Policy, who will also be Vice-President of the European Commission from 1 January 2009, will be the primary contact, along with the President of the Council, who will be elected for two and a half years and will facilitate cohesion and consensus within the European Union so it can finally speak with one voice.
If the Treaty of Lisbon promises that the European Union will be more democratic, more transparent, more effective and more capable of acting as a single political entity on the international stage, it is to its citizens that this needs to be explained first of all.
Thanks to this Treaty, Europe will finally be able to move from discussion to action. It will be able to begin far-reaching and necessary reforms to effectively combat crime and terrorist threats. It will also be able to affirm its role as a world leader in the fight against climate change.
Ladies and gentlemen, when dealing with our international partners on such important challenges, we cannot allow ourselves to get caught up in unproductive divisions any longer. The journey that began in Berlin, that has stopped over in Lisbon and will pass through Ljubljana and Paris, is heading in the right direction because it is finally laying foundations for consistent European policies; policies that should aim primarily for the protection, well-being and prosperity of citizens who are demanding even more of Europe, as our Polish friends who turned out en masse to vote have shown us. For them and for all the others, let us live up to expectations.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, let me begin by thanking Mr Sócrates and Mr Amado. They have had a difficult task, a very difficult task. On behalf of the Socialist Group in the European Parliament, I would say to them that they have completed this task most excellently. Congratulations, Prime Minister!
(Applause)
Europe is facing major challenges - not only from now on, but for many years already. For years now we have constantly been debating the same problems. The gap between rich and poor is getting bigger and bigger - within the European Union and throughout the world, between our continent and other continents. Social justice at home and social justice throughout the world is one of the major challenges for the EU. The states that belong to the United Nations and are island states have been crying out for help in the United Nations for years. Several of these states know that if climate change continues as it is and sea levels rise, they will be no more within the foreseeable future. There is nothing theoretical about climate change, but there is something practical that demands immediate action by the European Union.
We are facing challenges. You have rightly embraced one of these challenges in your Presidency: the challenge on the African continent. As super-rich Europeans, we cannot look on as this continent dies, either from civil wars or from Aids. The Portuguese Presidency was therefore well advised to focus on Africa. We - as Europeans, as states and as Parliament - are being asked to face up to this issue and have been asked to do so, ladies and gentlemen, not just for a few years now, but for a very long time. Since 2001, however, the European Union has primarily concerned itself not with these challenges, but with constitutional issues. This has taken far too long! It is good that this is now over, that the constitutional framework is finally in place so that we can now take on the political challenges on this basis. The great success of the past weekend is that we are now finally able to concentrate on what needs to be done politically and on what the people expect from us.
Therefore, Mr President, ladies and gentlemen, there were some encouraging signs last weekend. The summit with the social partners is a step in the right direction. Capital and labour must be able to speak to one another again on an equal footing. For us Socialists, this is one element of this new draft Constitution - it should not be called this, and I must say that it has lagged far behind the Constitution - that social justice is practised here in Europe through greater co-determination on the part of the European Parliament. Nothing can be done in terms of a qualified majority without us Socialists, without the Left in Europe. I would therefore say that this Treaty will help Europe's legislation to become more social, based on the aims you have agreed with the social partners at this summit. With future majority decisions, this finally gives us the opportunity - in agricultural policy as well, by the way - to tackle the reforms that we have long been reminding everyone about. These reforms are also necessary because anyone who wants to appear credible at the world trade round - at the Doha Round - and in Bali will at some point have to say: yes, we need a reform of EU policy on subsidies. This, too, is becoming possible with this Treaty.
There are challenges that we must face. The President of the United States is talking about a Third World War and we are talking about whether the President of the European Parliament does or does not have voting rights! This is the kind of disproportionality that needs to be brought to an end in Europe. The draft Treaty will also be able to stop this.
I believe we have taken a great step forward with this Treaty. Europe is becoming more democratic, Europe is becoming more transparent and the institutions are becoming more effective. We in the Socialist Group in the European Parliament have to concede that we have not achieved everything we would have liked, and to those who are now screaming again that this is now in fact the Constitution - I read in some British newspapers that a few of our fellow Members are asserting that this is essentially the Constitution - I must unfortunately say that they have neither read the Constitution, nor have they read this Treaty. This Treaty lags far behind the Constitution. However, it is clearly more than Nice!
Therefore, progress is not always made in the direction we would like. Sometimes it takes more time. One thing can be said, however: what is now on the table is better suited in terms of democratic policy, social policy and in terms of the institutions to giving us the capability and making us fit to effectively tackle the worldwide social challenges that are facing us. The Socialist Group in the European Parliament is able to approve this Treaty, as are all my group's delegations, and this was the result of our debate yesterday.
(Applause)
on behalf of the ALDE Group. - Mr President, it is fitting that the Reform Treaty should be signed in the city which Caesar once named 'Felicitas Julia', because it has overcome years of attack, siege, even last-minute subterfuge, to emerge bloodied and bruised, yet more or less intact, as the blueprint for a more democratic and transparent European Union. So Felicitas, Jose. May your name, like Caesar's, forever be associated with the historic changes you wrought in Lisbon - changes like normalising codecision, ending the tyranny of Council vetoes, placing energy, and justice and home affairs, under democratic scrutiny: these changes give our Union the capacity to confront the challenges of globalisation.
(Laughter)
It is a pity that the Treaty is not simpler to digest, but - after being butchered by the ballpoint pens of civil servants from 27 Member States - what would you expect? Your famous poet Fernando Pessoa once wrote: 'No intelligent idea can gain general acceptance unless some stupidity is mixed in with it'. Well, in this case, the culprit was national interest, which watered down, or rendered indecipherable, policies and practices that are in all of our interests.
Some of the national horse trading you engaged in made it look like comedy descending into farce: deciding that Austrian universities can break the law for another five years while the policemen look the other way, or creating two classes of European citizen: those with fundamental rights and those without. Or suggesting that the President of the European Parliament should forsake his right to vote; or, indeed, that Council has the right to determine Parliament's Rules of Procedure. But the real tragedy is this: we saw not a single national leader return home flying the flag for Europe. Instead, they crowed about the opt-outs and the derogations and the exclusions which disfigure the text before us today.
How do you guys expect to convince the people if you sound so unconvinced yourselves? If the poverty of aspiration implicit in a minimalist treaty is reflected in your poverty of enthusiasm? Look, it is your right to act as you choose, but it is also your responsibility. The only thing this Parliament need regret amongst the many successes is the process. The codes of transparency and democracy which drove the Constitutional Convention were a good deal preferable to secretive summits, and backroom deals in the wee small hours of Thursday morning. Issues of such importance should not be decided in such a kamikaze manner.
(Applause)
Nonetheless, again: congratulations. I propose a toast, with my glass half full: two cheers for the Lisbon Treaty. Let us hope its advances move us forward faster, and convert cynicism into renewed belief.
(Applause)
on behalf of the UEN Group. - (GA) Mr President, the Union's leaders are to be congratulated for reaching agreement on the new EU Treaty. Decisions will be easier to take within the EU institutions at EU level. That is exactly what the new Treaty will do. The EU works well when Parliament, the Commission, and the Council are all pulling together in the new spirit.
Mr President, whilst others may say what happened at the Lisbon Summit was shocking, I am of the firm belief that the elected representatives that are the governments of the peoples of the Member States of the European Union are entitled to defend what they see as the rights of their people within that Union.
I think that when we look at the overall example that has been given with this Lisbon Summit, we can see positives from it: we can see movement forward being made and, most importantly of all, an opportunity for a new zone and a new area of the development of the European Union to come into play, in particular with those areas where codecision now reigns on issues of environment, globalisation, research, education and the necessity of the response of the European Institutions to an ever-increasing speed of change within the world.
But there are also difficulties - and some colleagues have referred to them - in the area of justice and home affairs, for instance, where Ireland had to look for a specific opt-in and opt-out with regard to certain areas. That does not mean that we are against more cooperation and coordination. In fact, our role within Europol and within Eurojust in dealing with drug trafficking and tackling cross-border crime has been ahead of most. We are working with eight other countries in the Maritime Organisation Analysis Centre to combat cocaine trafficking.
But I think the one and most important issue, when we speak about democracy and ratifying this Treaty, is that the ratification process is another step towards informing the people and public of Europe of what we can do. Unfortunately, in only one country - my own country, Ireland - will there be a referendum. I would appeal to colleagues when we speak about the future development of Europe not to make the same mistake that President Prodi made when he was President of Commission by saying that this is only the first step towards a further treaty and further treaties which will bring about change, because the people who vote in the referendum ask the question: what is the point in voting on this treaty if we have to vote again on another one at some future date?
Allow us, where we have to connect democratically with the people, to tell them exactly what is in this Treaty and, most importantly of all, let this be a welcome to small and medium-sized countries of what can be achieved by defending their interests and rights.
Mr President, ladies and gentlemen, the Group of the Greens/European Free Alliance has always been a staunch supporter of the compelling need for a European Constitution, of a brief, strong text, an expression of European democracy and of the cohesion of its peoples.
We supported the Constitutional Treaty - albeit with its enormous defects - and today we hope that this confused thing, we cannot call it a simplified treaty because frankly that is a joke, which today you have presented to us, is ratified so that we can proceed, Mr Crowley, to the next stage.
We will not join in the glorification of this result, which contains only backward steps compared with the Constitutional Treaty. Fortunately, Prime Minister Sócrates, the IGC was short. I do not know, had it been longer, what other masterpieces of clarity the Council and its legal and diplomatic service would have given us. Therefore, mercifully it was short.
What matters to us today is to denounce those responsible for this situation, which we consider highly unsatisfactory: first of all, the European Convention and its President, who systematically refused to include in time on the agenda the breakdown of the dogma of the veto on amendments to the Treaty and today is paying the price with the systematic dismantling of his work and oblivion.
No one, including Prime Minister Sócrates, has recalled the work of the Convention, here; the pro-European advocates of not having referendums, who find themselves today empty-handed, with less democracy, more nationalism and more confusion. The British Government and the British media system, which with all of its airs of pragmatism and reliability, in reality have shamefully given in to the howls of Murdoch's tabloids and - after helping to make the Charter of Fundamental Rights and the Constitutional Treaty much, much worse than what it could have been - have managed today to persuade public opinion that to have fewer rights, less protection, less transparency and less democracy is a great victory.
This Parliament and the Commission, which have decided to remain silent for two years pending a miraculous initiative from Mrs Merkel, the European Council and the governments who have decided to snatch away the process of reform of the treaties from public opinion and national parliaments and to play the card of entanglement and confusion to save what could be saved.
President, ratifications have now started, a process during which the Greens will not lie to public opinion. This text contains positive elements, but it is full of traps and spanners in the works. We will work so that the ratification and application of the new Treaty do not leave aside the fact that the path towards a truly free, open and democratic Europe is not over and that this is only a small stage, and is not even that glorious.
on behalf of the GUE/NGL Group. - (FR) Mr President, President-in-Office of the Council, President of the Commission, General de Gaulle said of Valéry Giscard d'Estaing: 'His problem is the people'. This statement would apply rather well to the European Council today. Once again, at the summit, the 27 Member States showed themselves to be very adept at horse-trading. The Prévert-style inventory of concessions granted to all the recalcitrant Member States deserves a mention. This is the cost of getting everyone to agree, from the descendents of the EU's founding fathers to the most inveterate Euro sceptics.
In the end, only two or three things seem untouchable, and in the European Council nobody has thought of touching them. For example, the restrictive framework that the European Union's economic and social policies must fit into: an open market economy with free competition, the issue of credit by the European Central Bank, the orientations of the Stability Pact, strict respect for freedom of movement of capital, the gradual removal of everything investors consider a barrier to trade, and the concentration of key powers in the institutions, which are inaccessible to citizens, national parliaments and even governments themselves, particularly in smaller countries, and indeed the dimensions assumed by military aspects in the European Union's foreign policy.
These are 'red lines', as they say in English, which must not be crossed according to the EU's ruling circles. The problem is that it is precisely at these issues that most of the questions and criticisms from our people are directed, and it is the persistent absence of answers to these questions, the repeated refusal to hear these criticisms, that is fuelling the crisis of confidence that the European Union is suffering from among our fellow citizens. Furthermore, if the members of the European Council had opened the windows of their meeting room on 18 October, they would have been able to measure the strength of this disaffection in person, as expressed on the streets of Lisbon by the largest demonstration seen in Portugal in the last 20 years, and I think that neither Mr Sócrates nor Mr Barroso will contradict me on this point.
The ultimate challenge for the European Union - we read in the Commission Communication at the Lisbon summit - is to explain to citizens what the European Union represents for Europeans. Always explaining, never taking account. Always communicating, never having open debates and therefore, with greater reason, not having referendums. Yes, the European Council's problem is the people, but without the people there would be no future for a great European ambition. Surely this question really deserves to be discussed openly one day? That is what I am asking you.
on behalf of the IND/DEM Group. - Mr President, this is not the first time that I have heard the President of the Commission and Heads of State come to this Chamber after a summit in the ancient city of Lisbon, proclaiming the whole thing to be a fantastic success and an example of how successful the European Union is. Yes, you remember, Mr Barroso, don't you? The Lisbon Agenda. Here I was, seven years ago, being told that, because of that weekend meeting in Lisbon, we were about to become the most high-technology economy in the world with full employment and high growth rates. Well, as we know, we are 75% of the way through and the thing has crashed in ruins.
I would not, if I were you, be too complacent about the summit you had in Lisbon last week either because, for once, the national parliaments will have their say. This, of course, is unusual because, generally, national parliaments do not have much to do any more, as the EU Institutions have usurped them. However, the national parliaments will have their say and there is a real chance that we will get more referendums than just in Ireland.
Of course that is the one thing that you people do not want, isn't it? You loathe democracy so much now that you actually call it populism. You treated the French and Dutch referendums with contempt and you refused to take no for an answer. You are the Euronationalists, dangerous people who will stop at nothing.
What that summit in Lisbon represented was a giant deceit and an attempt to impose upon the peoples of Europe a constitution just by dropping that word and repackaging it, when it actually has all the same proposals. It is absolutely disgraceful that you are doing this, but I have hope and faith that in Westminster, the Mother of Parliaments for once will do her job and the British people will get a referendum.
We have heard enough from the political classes of Europe. It is time that in Britain and in many other countries of Europe we heard what the people have to say. You cannot push on with this project without the support of the people. Let the people speak.
on behalf of the ITS Group. - (FR) Mr President, ladies and gentlemen, two and a half years after the French and the Dutch rejected the European Constitution, in Lisbon on 19 October the European Council adopted the simplified Reform Treaty, which is a very bad name for it since it has been made more complex and only marginally 'reforms' the rejected Constitution. In short, they are trying to pull the wool over our eyes and convince us that this text has nothing in common with the previous one, to avoid facing up to the people of Europe with a referendum.
You seem to be saying that this is too serious a matter to be entrusted to the people. Well, we think the exact opposite. Insofar as this is a cut-and-paste of the European Constitution, it deserves to be put to a referendum on ratification in each country, starting with France and the Netherlands. Only a referendum can cancel what another referendum has decided. Today, without trying to be party political, I am launching a big petition in my own country to try to make the French President who initiated the European mini-treaty do a U-turn and offer a referendum.
This is about the future of our respective nations, their sovereignty, independence, identity and freedom. We cannot, for example, give responsibility for representing us abroad to a High Representative, any more than we can watch our seat on the United Nations Security Council being challenged in the name of the legal personality of the European Union. Or allow our judicial and legislative corpus to be dismantled by judges in Luxembourg. The parties to such a denial of democracy would carry a heavy burden of responsibility before history.
(SK) At the Meeting of the Heads of State and Government last week, a Treaty was agreed that should adapt the European institutions to a new situation and improve the existing Treaties. Since the present structure of the European Union is vastly different from what it was in 1957, we have to adopt a new European document; we need clear new rules. I fully support this process.
In order to be trustworthy, the European Union must guarantee human rights and fundamental liberties to its citizens. These values are mentioned several times in the preamble and in the articles of the Treaty, and the Union is founded precisely on the values of respect for human dignity, freedom, democracy and equality. I regret very much that although in Article 3 of the new Treaty we profess to act strictly in accordance with the principles of the United Nations Charter protecting human rights, in the same breath we refuse to include the Charter of Fundamental Rights of the European Union in the Treaty. I am generalising on purpose because I do not wish to point the finger at individual Member States that refuse to express their opinion on this important issue. The Charter of Fundamental Rights is absent from the Treaty and I regret this. Does the Charter not endorse human rights, enshrined in constitutional traditions and common to all Member States?
I believe that the Members of this Parliament currently play a very important role in the process of reforming the Treaty; they defend the opinions of the people of Europe and they should act as a catalyst for consensus in areas such as human rights. Congratulations to you, Mr Socrates and Mr Barroso.
European Parliament representative at the Intergovernmental Conference. - (DE) Mr President, President-in-Office, Commission President, ladies and gentlemen, the German Presidency has succeeded in drawing up a mandate and the Portuguese Presidency in achieving acceptance of it and implementing it. For this you have my thanks.
Because of the discussions of recent days about a number of minor matters it has been forgotten that this Treaty is a breakthrough in democracy and the capacity to act, because the European Parliament now has 95% of legislation in a codecision procedure, because the distinction between compulsory and non-compulsory expenditure has been removed and full rights are available in the budget sector and in the agricultural sector, the European Parliament has something to say on third country treaties and on ratifications, the European Parliament elects the Commission President and without the European Parliament, the Commission and the High Representatives do not take up office.
It is the case that democracy and the capacity to act have been created with the removal of the third pillar and that with the new decision-making methods in the Council for the expansion of codecision, the capacity to act has been improved.
Codecision and qualified majority decision-making are now the rule in legal terms. This is a reversal of matters, which is of great significance. The Charter of Fundamental Rights and legal personality are there and furthermore the United Kingdom's red lines have been preserved in their entirety because in these areas there are opt-outs in legal and internal policy.
We still have to clarify certain matters: the issues associated with Article 24. We must fight to ensure that the transition from one Treaty to the next is not misused by the Council with regard to the allocation of posts, such as those of the High Representatives, for instance. We are merely able to state that there are 751 Members of the European Parliament and I see no post where there is a difference in voting rights within this text.
Furthermore, I must state that we really do have to ensure now that this text is implemented, that we translate the Constitution into reality in the way we understand this Treaty. Mr President, allow me to make one comment. In 1994 I was appointed for the first time on behalf of this House - for which I should like say thank you - to the Westendorp Group. This was my fourth intergovernmental conference. When we started, we had nothing to say as Parliament. I should like at this point to thank Mrs Guigou, Mr Tsatsos, Mr Hänsch and Mr Méndez De Vigo, as well as my two fellow Members from the Intergovernmental Conference, for their great cooperation over these last 13 years.
Recognition, too, for this continuity in the work to extend Parliament's competence.
European Parliament representative at the Intergovernmental Conference. - (PT) Congratulations; the President has lived up to his surname, working with passion and reason for the success of the summit.
Enrique Barón Crespo, European Parliament representative at the Intergovernmental Conference - (ES) President-in-Office of the Council, President of the Commission, ladies and gentlemen, I can testify as someone who was present at the end of the Intergovernmental Conference - I think that it is the first time that the President and the three representatives have been admitted to the Conference - and I can say that the Portuguese Presidency has listened to the European Parliament: firstly by restoring citizenship, something that appeared to be impossible until mid-September, and secondly, by giving proper treatment to the Charter of Fundamental Rights, which also seemed impossible, and also by recognising the substantial extension of majority voting.
It is not only the European Parliament that has gained things, it is Europe, and we have helped. The President-in-office started his speech by talking about Ioannina. I challenge him that we should explain to the people of Europe what the Protocol is on the Ioannina Declaration, and what has surprised me most is that governments have not fought very hard in the Council to stop the introduction of the Luxembourg Compromise into the Treaty, which would mean destroying it.
More or less the same applies - and I am addressing the President of the Commission - to the subject of the High Representative for Foreign Affairs and Security Policy. You are going to have to work very hard on that, because Parliament is going to defend its rights in order to ensure that there is an intelligent solution when the Treaty enters into force, which I hope will be the case, given that there will be a series of very interesting posts to allocate and, of course, we want to monitor this process democratically.
To conclude, Mr President, Prime Minister Sócrates said that the Treaty of Lisbon has been born. It is still a very small child, and I hope that in December everyone signs that they want it to grow, and, above all, that everyone acts with mutual loyalty and solidarity so that this Lisbon Treaty becomes a reality.
Many thanks, Mr Barón Crespo, for recognising this task as well as the many other tasks beforehand.
European Parliament representative at the Intergovernmental Conference. - Mr President, for 26 countries, the Treaty is certainly a great step forward towards European unity and certainly rivals the Treaty of Maastricht in importance. Of course, the Treaty lacks the simplicity of its late, lamented predecessor, but it preserves all the principal reforms. Abroad and inside the Union, people will soon see a more effective, efficient and democratic Union.
But in one country this is not so. The British still seem intimidated by the success of the EU and have sought, at the IGC, to reduce the scope and force of common policies in the area of fundamental rights, freedom, security and justice, and in the common foreign security and defence policies. Why such a strategy of non-cooperation is thought to serve the interests of the British people is not clear. Nor do Mr Farage or the Conservative Party provide a preferable or alternative solution. It is my desire and trust that this strange, idiosyncratic British policy will prove to be as short-lived as possible.
Thank you very much, Mr Duff, for your great engagement in your responsibilities.
(PT) President-in-Office of the Council, President of the Commission, ladies and gentlemen, the best way of celebrating the important result achieved last weekend, thanks to the mandate negotiated during the German Presidency and the effective commitment of the Portuguese Presidency, that I would especially like to commend, is to make effective use of the new institutional instruments and achieve better results.
Recently, European citizens have repeatedly been told, quite rightly, that we needed a new institutional framework to adapt the Europe of Nice to the Europe of enlargement. It is now time to prove that this reorganised Europe is capable of fulfilling its new mission.
Fifty years after the signing of the Treaty of Rome the threat hanging over Europe is no longer that of war or perpetual walls of woe. The new challenge is to face the global world in which there are ever more people consuming and producing, where borders are disappearing and no European country is really a world player. We have to face the fears of globalisation and the technology revolution and prove that Europe, strengthened by the new Treaty, is capable of discovering new paths and creating new wealth. Yet this is also an opportunity to devise new solutions to the new problems. With six, twelve or even fifteen members it was easier to promote closer ties between citizens and the Community structures, but today it is the toughest of challenges.
As the EU enlarges, the centre of power is also becoming more distant from the citizen. This adverse effect can be seen, inter alia, in the end of the rotating presidencies of the Council or the abandonment of the principle of one Commissioner per Member State. We have to counter this adverse effect and Parliament has a decisive role in this task, to attain more transparency and less bureaucracy, more development and less unnecessary legislation, more cooperation with national parliaments and less distance from citizens, more cohesion and less inequality. Freed from the doubts about our internal organisation, let us be a symbol of courage and let us take up the challenges of modern times. Today we should celebrate our capacity to unite.
(PT) Mr President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, satisfaction, happiness, success, victory, are words that have been used here today, and rightly so, about the informal Council in Lisbon. Indeed, the agreement on the new Treaty was announced before midnight on 18 October. It was a historic moment.
Firstly because of the results achieved, but also because it was done so quickly. After a little more than 12 months of intense work and negotiation it was possible to achieve the required consensus on the first day of the Summit. What is more, on the same day an agreement was signed with the European Union's social partners, employers and trade unions, to modernise the labour market, an important step for the new cycle of the Lisbon Strategy.
The Portuguese Presidency is to be congratulated. It achieved its top priority with acknowledged skill: to give Europe a new Treaty, which was a great victory. Europe has emerged from a six-year impasse and can now concentrate on what is really important to citizens because, as Jean Monnet said, we cannot stop when the whole world around us is on the move, and the speed at which the world turns makes no allowance for a slow European response.
The Treaty will be signed on 13 December, and the ratification process will follow, which should be swift and problem-free. As a Portuguese national I want to say how pleased I am because, once again, the name of Lisbon is indelibly linked to a decisive moment in European integration. Thank you Prime Minister Sócrates. You deserve thanks from Portugal and also from Europe for your determination and commitment. Europe is out of the impasse. Thank you very much, Prime Minister.
(DA) Mr President, fortunately the Lisbon Summit ended well. Some excellent preparatory work was carried out by the German Presidency, and the Portuguese Presidency completed it in a professional manner. Unfortunately, I must point out that national interests have again played a role. This is definitely not appropriate for European cooperation. We must now have special powers to discuss the content instead of the process. However, we have unfortunately seen depressing tendencies that suggest that we would rather discuss the process rather than the content. However, if we are ultimately to discuss the process then I would like to state clearly that we do not need referendums to ratify the Treaty. Referendums are simply not the solution. Let the representative democracy do its work!
It is not because I am afraid of a no vote - far from it! Rather it is because it is completely wrong to separate EU issues from national parliamentary elections. The EU is and will remain a completely integral part of national policy. Referendums are used to fire shots at a government in office. They enable the other political parties to avoid being assessed on their EU policies. However, all political parties will of course be assessed on their EU policies, and this will happen when we go to the polls in the national elections. However, it imposes two requirements: a requirement that we, the electorate, allow EU policy to be decisive in our choice of national politicians, and a requirement that the political parties must of course not use referendums to avoid responsibility for the European Community. Therefore, efforts to ensure that it is the content and not the process that is given the highest priority will hopefully be successful.
(PL) President-in-Office of the Council, President of the Commission, I am very pleased that the Treaty reform process is coming to a close. This is not so that the proposed changes to my convictions as regards integration can be put into full effect - at times they are very remote from that. The reason I am pleased is rather that lately we have been devoting too much time and political energy to institutions.
I am convinced that the EU's success is not the result of the institutional set-up or the mechanics of power. This success is the result of political will and a common vision of the future. I hope that once ratification is concluded there will be nothing to stop us from engaging in a Europe of results, from taking more responsibility for global security, from having a more active impact on neighbouring countries, and finally from discussing EU enlargement, from winning in terms of competition, investments and growth. Despite what has been being said over the past seven years, institutional changes are neither a complete nor a satisfactory response to these problems.
(DE) Mr President, from Europe's many upheavals, peasants wars and revolutions, we are all familiar with the romantic story of the fugitive being hidden in a cart-load of dung to be taken over the border and escape Richelieu's bloodhounds and the king's guards. If, at the end, he is successful, he does not look very nice, nor does he smell very nice, but once he has washed, then it can be said: he is alive!
The Constitution has fared similarly. Governments have buried it in a tangled mass of illegible, indecipherable texts of opt-outs, clauses, footnotes, resolutions, Minutes, and they have taken the Constitution beyond the limits under cover of this dunghill. The tragedy of it is simply that they sought shelter in this constitutional treasure not from the king's guards, but from the watchful eyes of citizens.
I have been digging in this tangled mass of texts. Yes, I have actually found all the main achievements of the Constitution on which I myself have been working for more than 10 years and I could well be fortunate. This situation nevertheless makes me very apprehensive. In addition, of course, as is simply the case with such adventures, whenever anyone helped the fugitive, they ripped off part of the treasure. I have therefore also found the hands of a few governments in this dung hill. One has secured another opt-out for itself and therefore filched a part of the Charter of Fundamental Rights, a part of Parliament's rights, a part of data protection, etc. The treasure arrives damaged, but generally speaking it does arrive.
We have gained a piece of Europe, we have saved a piece of Europe's future, not with our citizens, but without our citizens, not with the parliaments, but without the parliaments, and this is a great danger. We have gained a piece of Europe, but we have not resolved the crisis of confidence among Europe's citizens. There is therefore an enormous challenge ahead of this House: to regain the confidence of Europe's citizens.
(PT) Mr President, we regret that the Lisbon Summit took over the essence of the content of the so-called European Constitution, previously rejected in the French and Dutch referendums, simultaneously attempting to dodge the necessary democratic debate and public consultation by means of referendums. Apart from being a deep insult to democracy and the sovereign will expressed, this demonstrates your fear of citizens' votes on a Treaty that represents a qualitative leap in the advance of neoliberalism, federalism and militarism, increasingly eroding the economic and social achievements of workers and the poor.
However, the struggle will continue, as more than 200 000 people made clear at the impressive demonstration in Lisbon promoted by the CGPT also on 18 October. It was the largest in the past 20 years, and the Presidents of the Council and the Commission, both Portuguese, are symbolically it ignoring here. That also goes on record in the history of this Treaty.
(CS) Mr President, after the failure of the Constitution it seemed that the principle of democratic decision-making had once again gained the upper hand within the EU, at least for a while. We were wrong to think that. Very quickly the same Constitution has returned to the table under a different title. Its authors do not even bother concealing the fact that it is the original Constitution in a slightly modified form with the intention of ignoring the people's democratic will in a referendum.
The Treaty, which reinforces the role of non-elected officials of the EU, thereby reinforcing the democracy deficit, is creating, among other things, 105 legislative and non-legislative competences of the EU. In 68 cases it replaces the right of national veto with majority decision-making. It subverts the national competences in the area of foreign policy. It hands decision-making in the EU to the big Member States, notably Germany, at the expense of the small countries.
A simple comparison shows that it is almost exactly identical to the Constitution for a European federal state rejected by the French people and buried by the Dutch. The impertinence with which it has been returned on the table with the straight face of a poker player and now under a new Orwellian title is astounding. A new type of utopian nationalism won in Lisbon: pan-European and EU nationalism; nationalism without any real national, cultural and historic foundations, rooted only in the long office corridors in Brussels. Berlaymont patriotism has claimed victory.
Those of us who represent countries that lived for nearly half a century under the communist totalitarian regime are not easily surprised by anything. We have been accustomed to the insolence of power and contempt for the people's will. Not even in the CMEA, however, have we experienced such overt deception as today's deception by the EU of the people of the Member States. At least in the CMEA similar attempts were hidden behind the party politburos; but that is a thing of the past.
The citizens want to decide themselves whether they will hand over their sovereign rights to a European super-state without a democratic or historical framework. That is why I want to see a referendum.
(IT) Mr President, ladies and gentlemen, under the Reform Treaty, which I reject, there are winners and losers. The reservations of Poland and Italy regarding the new distribution of seats in Parliament were resolved, except that Poland is winning other more important battles: it obtained the opt-out from the Charter of Fundamental Rights, it will have an Advocate-General at the Court of Justice and it benefits under the Ioannina mechanism. Even Austria won a victory by being allowed to restrict access by foreign students to the country's universities.
Romano Prodi, before entering the meeting, announced that he would fight not to lose Italy's parity. He ended up losing parity with France but restoring parity with the UK, boasting of the promise secured to reconsider the distribution of seats based on citizenship after 2014. However, we had already obtained this at the last plenary in Brussels.
What was accepted by the indolent Prodi administration were just a few crumbs from the table, as a result of which around three million Europeans with Italian citizenship are considered to be less European than the Pakistanis, Indians and Kenyans who have the good fortune to work and live in the UK, or the Cameroonians in France, who, although non-Community nationals, are counted for the distribution of seats.
We could not have expected anything better from the Italian Government, supported by a boorishly Communist left and by a deceitful and hypocritical centre-left. As you can see, we have other reasons for not considering the Europe of these treaties as ours and for hoping that we will soon be celebrating the De profundis of the ridiculous Prodi Government.
(CS) Ladies and gentlemen, after a detailed reading of the Lisbon Treaty it is clear that the heads of state are presenting fundamental changes to the EU documents.
The Reform Treaty literally re-writes the EU Treaties and the founding Treaties of the European Communities. I would like to highlight the fact that the changes do not just concern the influence of individual states on EU processes, but also the fundamental principles themselves, on which the EU was established 50 years ago. The Reform Treaty transfers the principle of free competition from the main body of the Treaty to the protocols that are to be annexed to the Treaty. I consider that a red flag for all democratically-minded citizens.
Ladies and gentlemen, if the EU project is to be credible, the Reform Treaty has to be put to a referendum in the Member States. Politicians should set aside their arrogance and comfortable situation. They have to explain the decision taken in Lisbon to the citizens and win them over to it. Otherwise the gap between the citizens and the political elite will continue to grow. Not only this will jeopardise prosperity; it will also deepen the democratic deficit of the EU as a whole.
Mr President, I am grateful to the Prime Minister for his statement this morning and, whilst I note the decisions of the Heads of Government, the British people and the British Conservative Party have been consistent in their concerns about the Constitution and the very similar Reform Treaty.
The British Prime Minister has said that the Reform Treaty is not the Constitution. His fellow leaders have disagreed. He told us that Britain's so-called 'red lines' have been secured. Like most British people I really do not understand or believe our Prime Minister on this matter. The issue is one of trust. Our Prime Minister gave a commitment to hold a referendum - a commitment in an election manifesto two years ago. A referendum on this Treaty is, therefore, not only politically necessary but also a moral imperative.
The Irish Prime Minister said at the weekend about possible referenda: 'Why not let your people have a say? I think it's a bit upsetting to see so many countries running away from giving their people an opportunity'.
A few days ago, Gordon Brown said that this Treaty will mark the end of EU institutional reform for the next decade. However, over the past 15 years we have had four treaties dealing with reform, and I doubt whether the urge to have further institutional change can be resisted. The so-called 'ratchet clause', for example, would allow further national vetoes to be abolished.
On the other hand, the Conservative vision for Europe focuses on the three key areas of global competitiveness, global climate change and global poverty. I congratulate President Barroso in particular for his determination, in any event, to pursue those aims. However, they can be tackled with political will and do not require this Treaty. We should remind ourselves of what the Laeken Declaration said. It said the Union needs to become more democratic, more transparent and more efficient, but it called also for us to engage the citizens more and not just to communicate our decisions to them. The question today is: does the Treaty respond to Laeken? Laeken asked the right questions. Have we given the right answers?
Mr President, I would like to say to the President-in-Office of the Council: what a wonderful summit. I never doubted that you would make it, but it is one thing not to doubt and another to do it, and you did it. Congratulations.
I do not know if colleagues know: it is a bit of a landmark in history. On the first day, we got a new Treaty of the real world. I know that all the maximalists here do not think it is the most beautiful treaty they have got, but the real world is not the most beautiful world you can get. So what you need is an effective treaty, a treaty of clear values - and you have got it.
On the second day, friends, we got a direction - on the first day a treaty, on the second day a direction - which deals with what people would like us to do: the real world. What you said on the second day was that we want a Europe leading globalisation to be more human, to be more inclusive and to base it on our social coherent values. What you said was that the Lisbon process is not only a process for a few, but the guideline for the external direction of the European Union, which says that it is not only about being the world's strongest economic power, it is also by understanding that the world will only be more cohesive by basing it on a social market economy.
That is what I want to underline to you today. I want to thank the Presidency, not only for the first day but also for the second day, because the conclusion of the second day was that this European Union is not about market societies. It is about social market economies, which means that we are frontrunners in uniting social issues with economic competitiveness. Well done, President-in-Office - and friend, if I can say that - because that leads me to my third and last message.
Let us give the Portuguese Presidency its last summit in December: not only where a Portuguese Presidency will formally sign the Treaty, but also where we confirm the Lisbon Process in a well-done way. So let us go. Let us move. That is what people expect of us.
- (FR) Mr President, the European Union is going to have a new Treaty. Obviously there are some regrets that can be expressed: regrets about the abandonment in the text of the symbols of the European Union; regrets about the opt-outs won by some countries, particularly on the Charter; and finally regrets about the complexity of the Treaty, for which I am requesting a consolidated text so that Europe's citizens can try to find their way around it. That would be good.
All the same, this Treaty will give us the means to revive Europe, provided that we want to do so. With this text, the European Union will gain the tools it needs to continue its integration, to expand and to deepen its common policies. On energy, climate change, immigration policy, the fight against terrorism, economic coordination, foreign and defence policy and development policy, Europe can now move forward.
It will simply be a question of political will. Nobody will now be able to use the excuse that the institutional means of action are lacking. Now, everybody will have to face up to their responsibilities, and in saying that, besides our institutions, I am thinking in particular of the Member States. That is good news for Europe and I hope it will be good news for its citizens.
(PL) Mr President, contrary to the gloom-laden forecasts and baseless criticism of Poland during recent debates in this House, especially by the leader of the Socialist Group in the European Parliament, the Lisbon Summit turned out to be a diplomatic compromise. Both the EU and the Polish authorities perceived the potential to reach an agreement. The EU side showed an appreciation of Poland's importance and potential by increasing the number of Advocates General in the Court of Justice, and also by retaining the Ioannina clause.
We must hope that the compromise reached at the summit is only an introduction to consultation with the peoples of Europe. The draft EU Reform Treaty is, in the end, too important a document to be smuggled through in the secrecy of political meeting rooms. Let us not forget that the previous version of this treaty died in two Member States' referendums. Failure to allow the public to have their say once more on the future of the EU would not only be a breach of one of the EU's fundamental values but would also provide clear evidence that those in government fear the voice of their own electorate. Let the dictators of democracy allow the public themselves to express their will as regards the future vision of the EU.
Mr President, I represent Scotland. My party, the SNP, forms the new Government in Scotland, and I believe it will prove to be more constructive towards participation in the European Union than UK governments have been.
I accept the need to reform the Treaties and to create more open, democratic, efficient and accountable governance. In principle, I support an extension of QMV and codecision with the European Parliament, but the very diversity which Mr Barroso quite rightly referred to will always mean that national interests will be promoted. We should not lose touch with our local communities by trampling over their interests, or appearing so to do.
For Scotland, there is a very real fear that the entrenchment of the common fisheries policy, as an exclusive competence within the Treaties, can only obstruct the absolute root-and-branch reform of fisheries management that I believe to be necessary. Unfortunately, but not surprisingly, the UK Government did not raise this issue at the summit. Yet again, Scotland's key interests have been ignored by a UK Government.
(NL) Mr President, the Constitution is dead. Long live the Constitution! How else to describe the events in Lisbon? We all agree that this Reform Treaty is a mere clone of the Constitution rejected by the French and Dutch; one that, as Valéry Giscard d'Estaing said, is even less readable than the original. After all, referendums are to be avoided at all costs, we are told.
There is indeed one major difference from 2005. This time the French, Dutch and other European peoples are not being given the chance to express their opinions. An illustration of this disdain for democracy can be found in the statements of Commissioner Wallström, who always has so much to say about bridging the gap between Europe and the citizen. She is urging the national parliaments to ratify this text as quickly as possible.
Yet genuine respect for democracy requires that the citizens of all EU Member States be able to express their opinions on the Treaty, a text which, in numerous respects, erodes the sovereignty of the nation-states even more than is already the case. Those responsible should not complain if this fear of citizens again goes against official Europe in the subsequent European elections.
(DE) Mr President, gentlemen, you certainly do not have it easy at the moment! In the countries in which referendums were promised, the Treaty is portrayed, as in the United Kingdom or in my home country, Austria, as just a minor detail, an extension of something. In other countries, like Germany, the talk is of a total reorganisation of the Community and of a historic breakthrough. Which is now true?
I think we should remind ourselves again on this occasion of the words and very clear sayings of the former President of West Germany, Roman Herzog, who was after all Chairman of the Convention responsible for drafting the Charter of Fundamental Rights and who said that democracy is being eroded by the EU Constitution. We now have it in a modified form in the Reform Treaty.
If you do not want it to be eroded, if you do not want democracy to be choked, please have the political decency at least to allow referendums, as there have been in the past - for the last EU Constitutional Treaty - even in Spain and Luxembourg.
(NL) Mr President, President of the Commission, President-in-Office of the Council, ladies and gentlemen, looking at the changes the Reform Treaty makes in such fields as migration, agriculture, and police and justice, and at the decisions regarding the High Representative for the Common Foreign and Security Policy, the Charter of Fundamental Rights, the euro area and the social market economy - which becomes an objective for the first time - and also regarding intergovernmental solidarity on energy, it is apparent to me that this Treaty builds on the results of the Convention and the June Summit, and gives us more clout and a great deal more democracy as political institutions. From now on, the Union will be better equipped to provide the answers people expect of it, both internally and externally.
In the latter respect, I should like to congratulate the Council Presidency on its setting of the agenda. President-in-Office, by letting your summit not only decide on the Treaty, but also exchange ideas about the problem of our generation - globalisation - you have sent out an important signal. When all is said and done, it is not the institutions - institutional navel-gazing - but their policies that are important.
This brings me to a question to the President of the Commission. Do you think that genuinely bold policymaking is possible in the period from now until the final ratification of the Treaty, or does ratification make you fear that you cannot offend people and that you must confine yourselves to 'cautious' matters? In other words, can the Europe of specific projects continue in 2008?
Finally, two more brief questions to the Council. President-in-Office, have you asked the Heads of State or Government for a personal political commitment to bringing ratification to a successful conclusion in their respective countries? I very much hope so. Secondly, when will a coordinated text of these treaties appear? After all, a treaty that includes the objectives of transparency and simplification must be readable, if only out of respect for the people. Thank you, Mr President, and thank you in anticipation to the President-in-Office and the Commission President for their answers to my questions.
(DE) Mr President, we have the Lisbon Strategy and hopefully we are now to have the Lisbon Treaty too, and both will move Europe forward. This Parliament, particularly the Committee on Constitutional Affairs, has been fighting and working for a new European treaty for seven years. Admittedly we have not got the Constitution, but we do say that this Reform Treaty represents progress in every respect. There is no single item on which we have fallen behind compared with Nice. Everything is moving forward and bringing us further into the Union of 27. We also need to say this to the citizens outside.
The winners in the new Treaty are the people of Europe. There are diverse forms of direct and indirect participation in European policy and we are in a position to solve the major problems referred to here faster and more effectively. The winners are also the citizens' chambers in Europe, the national parliaments and this European citizens' chamber, this Parliament. Democracy is not therefore being eroded - as has just been said, and which is complete nonsense - but it is the completion of European democracy, which we can actually achieve with this Treaty.
This has now been the fourth agreement. I hope it will be the last time that the Member States have to get together for this. Every power must now be invested in ratification. I hope that no country says no. It is perhaps the last chance for this Treaty. Every no would lead to isolation, if not to that country's self-exclusion. We hope this will not be the case. Every power should flow into ratification so that we have this Treaty by 2009.
(IT) Mr President, ladies and gentlemen, there used to be a very witty and cynical slogan written on a wall in the Milan metro that said, 'the future is not what it once was', a bit like the weather or food.
We live in a time when the younger generations are no longer convinced that the future will be better, as their parents once thought. Indeed we often hear people saying that 'Europe is not what it once was'. A sovereignist, nationalist, anti-European way of thinking is emerging and developing on our continent. We have heard some examples of it in this Chamber this morning.
I believe that the Lisbon result is important, although more for the speed with which it was decided, which sends out a positive signal to public opinion, rather than its content, since there are still too many opt-outs and clauses, and it is still too complicated. However, Parliament, the Commission and the Council now have another 18 months in which to restore public opinion following this crisis period.
All of us, or at least the majority of us in this Chamber, believe that Europe is the solution to globalisation concerns, and not the cause, and that we are stronger if we tackle immigration, climate change, innovation and research together. This is what most MEPs in here think. We now have 18 months in which to convince the 500 million citizens who live in Europe of this before the European elections.
- (IT) Mr President, ladies and gentlemen, the Lisbon Summit obtained a single result: distancing Europe's citizens from the European Union while making more room for lobbyists and technocratic powers. The vision that we are fighting for - that of a Europe of the peoples, of the regions - is further and further away. Even in our Parliament, where are the Corsicans, the people of the Valle d'Aosta, the Basques, where are the Breton separatists, the Alsatians?
On the distribution of seats, it is a disgrace that our country, represented by its indignant premier, Mr Prodi, should lose out to France. Yet this was not enough for the evanescent Mr Prodi, who seemed like Alice in Wonderland in Lisbon, totally lost and misinformed. Thanks to Mr Prodi, Italy was excluded from the declaration, from the joint declaration with which France, Germany and the UK quite rightly asked Europe to take steps to avoid a repetition of the financial turbulence resulting from the US sub-prime crisis.
According to statements made to the press about the global financial crisis, Mr Prodi said that he could not see the point of Europe's position on lending. The former Goldman Sachs consultant and ex-President of the Commission may act like a former consultant of a multinational bank at times, but he does not intend to worry about the momentous consequences for Italian families - including those in the north - who are burdened by costs and who cannot make ends meet...
(The President cut off the speaker)
(ES) Mr President, President-in-Office of the Council, President of the Commission, the spokesperson for my Group, Mr Daul, said that the Group of the European People's Party (Christian Democrats) and European Democrats is satisfied, and this is because we have got out of an impasse, but we are not happy. This is due to the not very pro-European atmosphere among the governments, which contrasts with the polls that President Barroso referred to concerning the will of the European people, and also because the Lisbon Treaty ultimately includes many made-to-measure elements for governments that want more and more for themselves and less and less for Europe.
President-in-Office of the Council, you referred - and I would like to congratulate you on the agreement that has been reached, because I would like to stress that I think that the agreement is important for getting us out of the impasse - you referred to three issues that I would like to highlight.
Firstly, I think that it is very important to have a formal proclamation in this House of the Charter of Fundamental Rights. This was not done in Nice, it was done in secret. Let us now do it formally, because the Charter of Fundamental Rights, with or without opt-outs, is the DNA of the European people.
Secondly, Mr President, I am concerned about the distribution of seats in the European Parliament, because what you have adopted violates a principle that is in the Treaty, which is degressive proportionality. Is it going to come to Parliament? We will see what we do, but you are well aware that what you have adopted does not provide degressive proportionality.
Finally, the High Representative. I think you have reached a good agreement, but I think that the President of the Council, the High Representative and the President of the Commission form a package, which we will have to discuss in Parliament.
In summary, Mr President, I think that it was Paul Valéry, who was a great poet and, perhaps therefore a great European, who wrote that a poem is never finished, only abandoned. The construction of Europe never finishes. In this case we have, in the interests of consensus, abandoned some of the advances of the Constitutional Treaty, but we will be here to keep fighting for them. We will also have supported them in a sentence of the preamble which, ironically, was rescued from the flames: an ever closer union between the peoples of Europe. That is our objective, Mr President.
(NL) Mr President, the Netherlands also shared the sense of relief on Saturday morning about the agreement reached, and for this, too, I believe thanks are due to the President-in-Office of the Council. The new Treaty enables the European Union to progress. The Union will become more decisive and democratic. The European Union is back on its feet. It can now concentrate fully on its substantive task; back to work with an agenda ranging from the further development of the social Europe to a better-coordinated foreign policy. This is also the best way to bring Europe closer to its citizens.
My country, the Netherlands, has seen a great deal of discussion about the nature of the Treaty that has now been adopted and about its differences from the Constitutional Treaty the country rejected in a referendum. The conclusion was that the differences are such that a second referendum is not necessary. The new Treaty lacks the constitutional nature of the original Constitution; and so we, too, have no need for a further referendum. Thus it will just be a case of normal parliamentary ratification.
The reforms that have been decided on have our wholehearted support, as they make substantial progress - particularly concerning the rights of the European Parliament - without fundamentally altering the balance between the Member States and the European institutions. A larger Union needs different, more wide-ranging rules. Hopefully, all Member States will now drive ratification forward, so that we can all get going with the new rules in 2009, in order to take forward the substantive role of the Union in all areas in which our citizens have expectations of us.
(PL) Mr President, I would like to begin by adding my own voice to the words of profound gratitude for the Portuguese Presidency. Considerable success has been achieved. The European Union needed a way out of the sense of defeat and failure, it needed a political dimension, and thanks to the Portuguese Presidency, it has one.
I also consider it to be of exceptional importance that the Charter of Fundamental Rights is an element of those decisions, and I would like to add here that the Charter of Fundamental Rights is the compass, the instrumentarium, of Europe. I cannot even imagine how a country that wishes to be part of the European Union could at the same time dissociate itself from that which constitutes its moral, philosophical and political foundation.
Critical words were spoken by my colleague Mr Duff regarding the position of the British Government, which demanded an opt-out. I am in a better position. The Polish Government, which asked for an opt-out as the result of a decision taken by the Polish people, is leaving power. I would like to express the profound hope that following the political change-over that has taken place in my country, and out of loyalty to the Polish tradition of solidarity, Poland will observe the Charter of Fundamental Rights in full. Poland will accede to the Charter of Fundamental Rights in full, without any opt-out.
(FR) Mr President, as spokesperson for the majority French party, the UMP, I congratulate the Portuguese Presidency and I am delighted with this agreement on the text of the Treaty. It gives the enlarged Europe the rules it needs to function effectively and democratically.
As co-rapporteur on the new composition of the European Parliament, I am also pleased about the Council's agreement with the motion for a resolution voted for by Parliament on 11 October. The Council has thereby approved the definition we gave for degressive proportionality, the translation of this principle into figures, the use of Eurostat figures to evaluate the populations to be taken into account and the desire to find a more stable system after 2009.
The Council's agreement is more than a 100% agreement; it is a 101% agreement, since the Council adds a seat to be given to Italy, without explaining why. This leads me to make two comments.
The first comment is, as you said, Mr President, that all the Members of Parliament will keep the right to vote - even the President, and even the 73rd Italian - contrary to a persistent rumour spread by some of the press.
My second comment is that the 73rd seat granted to Italy departs from the principle of degressive proportionality written into the Treaty, proposed by Parliament and accepted by the Council. We must therefore make sure that the decision to apply Article 9 a is unassailable before the European Court of Justice and for this reason the rapporteurs will be proposing a revised draft to Parliament taking into account the European Council's wishes.
Sincere thanks to you, too, for the report on the distribution of seats, as well as to Mr Severin. You have done great work here and we have been with you 99% of the way.
. - (FR) Mr President, 'nothing is possible without men; nothing is lasting without institutions'. So said Jean Monnet, and it applies very well to our situation.
Is the Treaty perfect, then? Of course not! Jean Monnet has an answer for this too. On the Treaty of Rome, he wrote that he did not ask himself whether the Treaty could have been better as it corresponded to all that was possible at the time and to the wisdom of the age. 1957-2007. Are we taking the risk of starting again? No, of course not. There will be no third treaty. One crisis is enough. Two is too many. Jean Monnet again has the answer: 'I have always thought that Europe would be made through crises and that it would be the sum of the solutions to those crises.' That is what the Treaty is.
However, obviously not everyone agrees, since our British friends are so keen on opting out. I live on a peninsula, so I understand island mentalities. However, Jean Monnet experienced this in 1951 with coal and steel. They were not interested, it was offered to them, and then they came on board. Remember Tony Blair. He signed the Social Protocol of the Maastricht Treaty. We are sure to find a British colleague to sign the Charter of Fundamental Rights one of these days. Let us be patient, and remember the Chinese diplomat who once said that he admired the wise slowness of the construction of Europe. Let us go on.
Of course, I would like to finish by congratulating the Portuguese Presidency, and as I am a French MEP, I am proud of my Portuguese President and the circumstances that mean we now seem to have two for the price of one!
(DE) Mr President, ladies and gentlemen, at one blow the European Union has disengaged itself from its constitutional impasse. The new European Union will be more capable of action, more democratic and more transparent and it will be in a position to discharge its duties more successfully both at home and throughout the world. This is good, and congratulations to the Portuguese Presidency in this regard. If I mention with pride that the German Council Presidency was there at the beginning of the road to Lisbon, I hope you will not mind my saying so, as a German.
Not all the problems have been solved yet. The absurd episode surrounding the 751st seat mandate and the President's voting rights made this clear. There should be no question at all of the Council not being authorised to remove an elected Member's right to vote - irrespective of position. I am grateful that both the President as well as Parliament's representatives at the Intergovernmental Conference have quickly and palpably made this clear.
Nevertheless, there is a problem here. It concerns Parliament's composition, which remains unclear as from 2014. I am convinced that it will involve finding a system that defines and governs Parliament's composition according to objective criteria, irrespective of political caprice. It cannot be true that the Council effectively distributes Parliament's seats as if it were lord of the manor. We have to strive towards this until 2014.
One important advance has not perhaps been recognised sufficiently to date: the strengthening of the principle of subsidiarity. This is a very important step in involving national Parliaments in responsibility for European legislation as far as subsidiarity is concerned. Subsidiarity and the demand for it strengthen the Community and do not weaken it, Commission President. We shall also be striving for this in the future. I can merely ask the national Parliaments to make thorough use of these new opportunities!
(Applause)
Mr President, I, too, welcome this agreement, which, despite a few oddities like the extra seat for Italy, is a good package that deserves ratification and will make the European Union function better, while also improving its democratic accountability.
Let me dwell for my remaining minute on the second aspect. Mr Kirkhope asked just now whether we have answered the questions posed at Laeken about making the EU more democratically accountable and closer to its citizens. I would say that we have certainly moved in that direction. Let us remember one thing: once this Treaty comes into force, no European legislation can be adopted without, firstly, prior examination by every national parliament, secondly, the approval of the Council of Ministers composed of national ministers accountable to those very same national parliaments and, thirdly, approval by this European Parliament, with its Members directly chosen by citizens specifically to deal with European issues at European level.
That is a level of accountability that exists in no other international structure. Look at the World Trade Organisation. Look at the IMF. Look at the World Bank. Look at the OECD. You name it, nothing above the level of the nation state has that level of democratic accountability. Those who are really worried about democratic accountability in international structures should focus on those institutions and organisations. We should be proud of what we are achieving in our democratic European Union.
(PL) Mr President, we do indeed have a new Treaty, and this alone is cause for satisfaction. There is, however, something else that is more important - that the Treaty is a good one. It is a good treaty, because it responds to the challenges that Europe is facing today.
Moreover, it also fulfils the aims that were stated as an obligation in the Laeken Declaration six years ago. In line with those aims, the Treaty arranges and simplifies both the institutional framework and the legal system of the Union. It democratises the European Union, among other things by reinforcing the legislative role of our Parliament. It brings the Union closer to its citizens, and one way in which it does this is through the citizens' initiative.
The question is, will the Union, as a result of the Treaty, have greater significance in the world and act more effectively? This, however, does not depend only on the institutions introduced or modified by the Treaty; it depends primarily on the political will of the leaders of the Member States. Should this will be lacking, all the institutional reform will have counted for nothing. In order that the Treaty does not remain a moribund law, a moribund document, I would like to appeal for a community of political will at the time of its signing and after its ratification.
Mr President, the text of the Reform Treaty agreed at the Lisbon Summit is clear progress, a step forward in the history of European integration - I would like to call it European unification. Therefore, it should be greeted with satisfaction.
Nonetheless, however important this step might be, it is not the last one. In the short term it is crucial to see the Treaty ratified by all the 27 Member States. It should now be clear to everybody that there was no plan B and there is no plan C. After ratification we must continue, in the medium and long term, with the necessary reforms and policies until a complete reconciliation between Europe's history and geography is achieved within the framework of European transnational democracy.
In this moment of relief, it is also crucial to get rid of any democratic hypocrisy and demagogy and admit that, in this complex world, political management requires - more than ever - a professional competence which could not be the subject of referendums. We must ask the people to decide, by 'yes' or 'no', on principles and fundamentals, not on sophisticated technicalities and complicated compromises. For the rest, we must observe the principle of the non-imperative mandate.
On the other hand, we must also admit that the progress we are celebrating today was achieved at the expense of transparency and sincerity. The gap between peoples and us, the political leaders, after Lisbon remains at least as big as before. Until we close this gap, we should keep the bottles of champagne unopened.
(CS) Mr President, as a former member of the Convention on the Future of Europe, as the only national parliamentarian involved in the negotiations and as a convinced opponent of the Constitution since the very beginning I am glad to say that in Lisbon common sense has prevailed, at least to some extent.
The very concept of a European Constitution was erroneous from the beginning. I am glad that it has been abandoned and I am glad that my country was among those who contributed to this. The EU is not a state, it will never be one and therefore it cannot have a constitution. It has to be built on an intergovernmental treaty, whereby the Member States, the national states, remain the corner stones of the whole process of European integration.
With regards to the content, each of us likes and dislikes certain aspects of it. On the one hand, I am personally delighted with the reinforcement of the role of the national parliaments and the national executives through the so-called flexibility clause. What I do not like, on the other hand, is a reduction of the national right of veto. However, being a realist I am aware that we have reached the limits of what is possible.
What I see as important, nonetheless, is the fact that for the very first time in history of the EU an artificial concept elaborated at the green table had to some extent to be reworked after being tested against reality. This leads me to hope that the EU will continue in the future to demonstrate that it can move away from certain concepts that prove to be unfit, such as, in my opinion, the 50-year-old obsolete federalist model. It leads me to hope that the EU will be able to move towards a genuine, flexible, decentralised intergovernmental organisation capable of coping with the challenges of the 21st century.
Mr President, I trust, however, that Parliament will not succumb to the temptation to revive the already dead constitutional idea, because it would merely illustrate that it is an ivory tower.
(PL) Mr President, I did not think the last week would end so successfully.
Firstly, at the Lisbon Summit we adopted a new Reform Treaty, which is an enormous success, and I warmly congratulate Prime Minister José Sócrates, President Barroso and indeed all of us. It went off without any attempts to veto it or any additional battles over its final form. In my view that means that the European Union has emerged from its institutional crisis.
Secondly, there is good news from my country, where the removal from power in recent days of an anti-European and far-right government is an undeniable success. The position of the Polish people is confirmation of what I have said many times - most Poles support European integration; Poles want Poland to be a partner, not an opponent, of the European Union.
Such events undeniably instil optimism about the future of our common European project. I believe that the European Union is ready to meet the challenges of the future and, as Mr Sócrates correctly observed, the European Union is now a stronger and more internally cohesive structure, as well as being a decidedly more powerful partner in negotiations in international global relations. The positions of the President-in-Office of the Council and the High Representative for the Common Foreign and Security Policy are a potent weapon which, if competently deployed, may positively strengthen the image of the European Union.
One of the most important achievements of this agreement, moreover, is that the Charter of Fundamental Rights has acquired a legally binding character. I hope that the new Polish Government will withdraw the decision to exclude Polish citizens from the provisions of Chapter IV of the Charter, entitled Solidarity. This Chapter contains provisions relating to employee and trade union rights that are particularly dear to the Polish and European Left.
Mr President, I would like to congratulate the Portuguese Presidency on an excellent result under the circumstances. But there is one thing we need to keep in mind: the fundamental objective of the Convention on the Future of Europe is still to be accomplished, that is, to overcome the gap between institutions and European citizens. We now have the means to apply our common European policies. What we need is political will and determination. Everything now centres on implementation, and there are two principles on which our implementation of this Lisbon Treaty should be based: firstly, subsidiarity.
Defining the competences of the EU is clearly a very encouraging achievement, linked with the increased role and responsibility of the national parliaments, because our citizens should perceive that the European Community will address the problems of the Community efficiently and, at the same time, abstain from intervening in their lives where it is not necessary.
The second principle concerns solidarity, which is a core value of the European Community. Agreeing on degressive proportionality in forming the future European Parliament is a clear expression of that solidarity, and I am grateful for it. Another very important test of this solidarity will be creating the common foreign policy on energy security, as proposed last month by the European Parliament, including a special High Representative on energy serving under the new High Representative for Foreign Affairs.
Lastly, I would quote one fine expression of solidarity when President Barroso told his Russian counterpart last May in Samara that, in the EU's understanding of solidarity, Poland and Estonia are as important as Germany and Portugal.
(PL) Mr President, following the Lisbon Summit, the discussion of the European Treaty may be considered to be closed, as we now have one supreme aim - to ratify the Treaty as quickly and as efficiently as possible.
Parliament does have a role to play here: please bear in mind that we have greater importance under the Treaty than we had before. There are three points to consider: the description of the role and tasks of the High Representative for the Common Foreign and Security Policy and the matter of his election, this being a joint decision with the European Council from 1 January 2009. We need to prepare for this joint decision in several areas, primarily security and the administration of justice. Thirdly, we must hold a political debate to finalise the principles by which the President of the European Council will act, with particular reference to his relations with the European Parliament.
The most important thing, though, is ratification, and it depends to a large extent on us Members of the European Parliament. It will take place in different ways in each country. We must find ways of persuading citizens that this is a success not just for the Union, not just for politicians, but above all for them. This is our main task - ratification. Thanks and congratulations.
Mr President, ladies and gentlemen, I would like to thank you for the excellent debate we have had on the summit and the Lisbon Treaty.
Firstly, say what you like about this new Treaty, but one thing no one can deny is that Europe is stronger as a result of this Treaty. This Treaty affirms European values, the good values that were always the foundation of the European integration project. This Treaty boosts the European economy and creates the conditions for Europe better to play its role in the world.
As many have observed, this is a Treaty that makes the European institutions and the political workings of Europe more democratic. This Treaty equips the European Union of 27 for more effective decision-making. Those who like democracy also like democracy to be appreciated as a method that allows effective decision-making, and all those who follow European political life understand that Europe needed more effective decision-making.
Finally, I would like to say to anyone who has doubts about the Treaty and Europe's capability, please wake up to reality; the world has already reached its conclusion on the Treaty. Europe has become stronger, better able to respond to global challenges, better able to respond to strategic challenges, and since Lisbon the world has been looking to Europe in the hope that it will once again take up its role in the world.
No, this Treaty means progress for us. Other people have already said it about Europe: no, do not doubt; wake up, we are stronger. Europe is more confident since the Lisbon Agreement and Europe is now in a position to take a stance on the future; it can move from the defensive to the offensive.
Graham Watson was kind enough to mention Pessoa in his speech. I would like to thank him very much for this personal kindness, as Pessoa is one of our great poets and I would like to quote Pessoa again: he once spoke about 'a nostalgia for the future'. I too, as a European, am nostalgic for the future and I am nostalgic for the time when Europe discussed the future, showed leadership, and I am nostalgic for those days and I believe that this Treaty provides the conditions to enable Europe to do that.
If you will allow me, Mr President, I would like to clarify two things: the first is about the President of Parliament, to tell Members that it never entered anybody's head that the Council might propose that the President of Parliament should lose the right to vote. The President will of course retain that right; I do not know how this mistaken idea arose, but what the Council decided is that this Parliament will have 751 Members (750 plus the President). Next I would like to say that the Ioannina clause has been resolved, as I always said it would be. Ioannina must be legally binding, but should not be in the Treaty, and the solution we came up with of a declaration plus a protocol is fully in line with the mandate we were given.
I too would like to praise the previous Presidency, as I have always done and always do in the same way. Throughout the whole process of this Treaty there were two decisive moments. The first came last October when Angela Merkel decided to make the Treaty the main issue of her Presidency and of future presidencies. This move required political courage and was a political risk. At the time no one thought it had much chance of success. I call this a decisive moment because Europe needed to get back to politics and also to get back to courage and political risk. The other decisive moment, as I said earlier, was when we decided, taking the opportunity of the last Council, to reach agreement in October rather than leave it for December.
Finally, Mr President, I would like to finish by saying that certainly many people, and many people in Europe, who never believed in Europe are as dissatisfied with this Treaty as they would be with any other Treaty. However, perhaps there are some who would like a different Treaty and with them it is worth having a dialogue, to tell them that at this point the alternative was either to have this Treaty or to remain in a state of institutional crisis.
I think that all who realise that a politician has to deal with reality rather than with fantasy will support what was decided in Lisbon. As for ratification, I would like to be clear that it is the business of each country. However, what I cannot accept as a democrat is for those who argue for national referendums to do so by trying to diminish representative democracy, challenging the legitimacy of parliamentary ratification.
(Applause)
I am a democrat and Europe is democratic, and being democrats we leave each country free to decide the best method of ratification.
Finally, Mr President, ladies and gentlemen, yes, I am very proud, yes I am very satisfied, yes, I feel very honoured to have been part, along with many others, of a historic and decisive moment, the moment in which the Lisbon Treaty was born, because it means that Europe will move forward.
(Loud applause)
President-in-Office, I should also like to say a sincere word of thanks specifically to the Minister of Foreign Affairs, Luís Amado, to Manuel Lobo Antunes, as well as to Ambassador Mendonça e Moura and the Legal Service coordinated by Jean-Claude Pires.
President of the Commission. - Mr President, Ms Thyssen asked a specific question: can we make progress between now and the final ratification? As I said, it is by delivering results to European citizens that we can help to create the right political environment to facilitate ratification.
It would be a mistake to slow down our delivery, and it would be against the twin-track strategy central to the Commission, which stated that we should at the same time solve the political institutional matters and deliver concrete results to our citizens. On the contrary, this Commission, and I am sure also this Parliament, should be active - and we could be even more active together - in promoting a European citizens' agenda.
The second issue concerned communication and democracy. Communicating about a treaty and explaining it to our public is primarily the responsibility of the national authorities. However, it is also a task for the European Institutions. I agree with what Mr Queiró said about the importance of the role of the European Parliament in this matter. We in the Commission are ready to assume our responsibility in close cooperation with Member States and the European Parliament.
I agree with the points made about subsidiarity by Mr Kelam and Mr Nassauer. It is very important to highlight the added value, in terms of democracy, of this Treaty. It makes Europe more democratic and more accountable and places a stronger emphasis on subsidiarity. Subsidiarity is a way to reinforce Europe and the European Institutions, not to weaken those Institutions, because by working close to the citizens they get more legitimacy and can take better decisions.
I also believe that it is right in our communication, as Mr Corbett highlighted, to explain the new democratic dimension. We in the European Union are proud to have this kind of democratic system. We can always make it better, but there is no other place in the world where there is such democratic participation at transnational level as the European Union.
We should also, in communication terms, make clear our reinforced capacity to act on behalf of the citizens in areas relevant to their concerns, like climate protection, energy and migration. Those are concrete concerns for our citizens and we are addressing those concerns. In communication terms, we should also highlight the reinforced capacity to act in the international scene.
Finally, I want to highlight one point that was made clear by Mr Poignant and I thank him for highlighting the importance of Jean Monnet. It is true that this is not a perfect Treaty, but sometimes people say we are giving up the values and the commitment of the founding fathers. That is not true. We are doing what Jean Monnet and many others have said, which is to build pas à pas - step by step - this common project, and we have to do it by conceding now that we have to commit to our citizens, and that we have to fulfil concrete tasks and deliver concrete results.
The Lisbon Summit, in concentrating on the Treaty and the Institutions and, on the second day, showing the way to globalisation, and the way we can together reinforce our capacity to act so that we can meet the challenge of globalisation, has indeed set the agenda for the future of Europe. It was therefore a great success, and the Portuguese Presidency, the Member States, the European Parliament and the Commission should really celebrate this fact and look to the future with renewed confidence.
(Applause)
Many thanks, Commission President. This debate has shown that we can believe in the future of our continent of Europe. We shall be even more committed in working towards it. Many thanks.
The debate is closed.
Written declarations (Article 142)
in writing. - (FR) My first words will be to congratulate the leaders of the Member States for the historic agreement they entered into in Lisbon, which brings to an end many years of institutional uncertainty. I welcome the relentless work of daring, wisdom and pragmatism of the French President Nicolas Sarkozy, and Angela Merkel's excellent German Presidency in the first half of 2007 of which put the institutional agenda on the rails. I would like to include in these congratulations recognition of the excellent and immense work accomplished by chairman Valéry Giscard d'Estaing. This agreement picks up the major political advances of the old text: a stable presidency for the European Union, a person responsible for European diplomacy, and a new voting mechanism with the extension of qualified majority voting, while strengthening the powers of the European Parliament. I am sorry that the symbols of the European Union (the flag, anthem and motto) have been abandoned. This Treaty also takes account of the messages delivered by the French and Dutch people who rejected the old Treaty, in that it does not retain the character of a constitution, which the original text had, and it does not set in stone in the Treaties of the European Union a collection of European public policies that instead come under the current functioning of European democracy.
in writing. - (HU) I consider it to be a major step that the politicians who were present in Lisbon, conscious of their responsibility and setting aside their historical grievances, have reached agreement on a Treaty that has taken six long years to produce, and which will determine the future face of Europe and establish a framework enabling it to function efficiently.
It is important that the process of ratifying this document, due to be signed on 13 December this year, also goes without a hitch in the Member States. It is vital that the European Parliament should continue to pledge its support for the Reform Treaty, and here again we draw Member States' attention to the importance of the ratification process.
Hungary has always firmly supported the constitutional process and believed that sooner or later the Member States would find a common voice and succeed in moving the process of European integration forward.
As a member of the European Parliament's Committee on Foreign Affairs, I believe it is important to emphasise that the document that has been adopted can contribute positively to making European Union foreign policy more effective, and can also enhance its effectiveness in the international diplomatic arena. It is not only in the realm of foreign policy, however, that the Reform Treaty may be expected to bring about change, but also on numerous other issues that are vital for the efficient functioning of the EU. For example, it opens up the possibility that the new European Parliament and European Commission that will be constituted in 2009 will be able to commence operations on a more efficient, more transparent and more democratic basis.
This joint success first and foremost required the political will to take joint action, so let us now rejoice in the Treaty, but in the interests of ensuring the success of the process we must not stop here; we must continue in our joint efforts to ensure that the ratification process is brought to a successful conclusion.
In order to reach agreement on the Reform Treaty, too many gifts were handed out behind closed doors in Lisbon: Italy receives an extra seat in the European Parliament and Bulgaria the Cyrillic 'evro', Poland can continue to block the decision-making process for a number of years to come, and Austria can exclude German students from its universities. This horse trading is medieval and runs counter to our endeavours towards greater transparency in the Union.
Nevertheless, we can be pleased that at long last, following years of debate, we have reached an agreement full stop, as this Treaty is an improvement on the current situation. It is not the most elegant of agreements, but it does ensure more democracy in Europe. It gives the European Parliament and national parliaments more influence, enabling European citizens to exert more direct influence on policy. It meets the need for common energy and foreign policies. Rigorous enforcement of the Copenhagen criteria is a necessity, and finally more democratic accountability is also afforded by the introduction of the 'orange card', which gives national parliaments the opportunity of contesting European legislation on grounds of subsidiarity.
The truth about the Reform Treaty is the same as that about the European Constitution. These deeds transform the international organisation that is the European Community, as well as the union between its members that is the European Union, into a continental superstate. They also effect a recognition of this superstate (by accession to the European Convention on Human Rights of 1950, the parties to which may only be states). They open up a new path for the creation of a single European law without the involvement of the Member States (through interpretation of the Charter of Fundamental Rights by the European Court of Justice). One could spend a long time listing examples of equivalent significance.
In view of this situation, we come up against the issue of guarantees of the rights of the peoples of Europe in the new superstate, since it has so far been the Member States that constituted these guarantees for their peoples. This problem has not been addressed at all in the Reform Treaty. Since the rights of peoples are none other than human rights raised to the level of community life, because of the project to establish a superstate we are facing a human rights crisis in Europe.
We must therefore reject the Reform Treaty and set about doing some fundamental work on a system to guarantee the rights of peoples under the conditions of European integration. If we do not do this, Europe will be threatened by another explosion of totalitarianism.